Citation Nr: 9906140	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-39 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals, fracture of left proximal tibia/fibula with total 
knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to April 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
residuals, fracture of left proximal tibia/fibula with total 
knee replacement, currently evaluated as 30 percent 
disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals, fracture of 
left proximal tibia/fibula with total knee replacement, are 
productive of leg length lengthening, slight valgus, muscle 
atrophy and weakness, limitation of motion, mild medial and 
lateral instability, and pain; the veteran wears a left knee 
brace, uses a cane, and takes medication for symptomatic 
relief.


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for service-
connected residuals, fracture of left proximal tibia/fibula 
with total knee replacement, are met.  38 U.S.C.A.      §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that in a January 1999 informal 
hearing presentation, the veteran's representative 
essentially challenged the validity of the veteran's October 
1996 VA examination report on the grounds that the examiner 
did not indicate that she had reviewed the medical history or 
considered the evaluation of the veteran's disabilities in 
light of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the Board first notes that a General Counsel opinion, 
issued in July 1995, held that, pursuant to the statutory 
duty under 38 U.S.C.A. § 5107(a) to assist a claimant in the 
development of facts pertinent to a claim, and the decisions 
of the Court of Veterans Appeals interpreting that duty, a 
Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is 
necessary to ensure a fully informed . . . examination or to 
provide an adequate basis for the examiner's findings and 
conclusions.  VAOPGCPREC 20-95 (O.G.C. 20-95). 

In this case, although the examiners who wrote the October 
1996 and November 1997 VA examination reports both indicated 
that the veteran's claims file was not reviewed, the Board 
finds that both examination reports are adequate and that a 
remand is not required.  The issue on appeal is an increased 
evaluation.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added). Moreover, 38 C.F.R. § 4.1 does not 
mandate any source for viewing the disability "in relation 
to its history," and does not require that the history be 
obtained from the examiner's review of prior medical records, 
as opposed to the oral report of the person examined or 
summaries provided by the rating board.  See VAOPGCPREC 20-
95.  Here, the veteran presented an oral history at the time 
of both of the aforementioned VA examinations, which was duly 
recorded.  In addition, it is clear that the veteran 
underwent a total left knee replacement in April 1994, and 
that the medical records preceding that operation would be of 
questionable value in evaluating his current symptomatology.  
The  Board therefore finds that the record reflects an 
accurate history of the veteran's disability, his current 
complaints and the clinical findings necessary to evaluate 
the appealed disability under the Schedule for Rating 
Disabilities.  Given the foregoing, the Board finds that a 
remand for another examination is not necessary.

The Board further notes that in May 1998, the RO granted 
service connection for left hip strain secondary to his 
service-connected residuals, fracture of left proximal 
tibia/fibula with total knee replacement, and denied a claim 
of entitlement to an increased rating for service-connected 
residuals, right distal tibia/fibula fractures, currently 
evaluated as 10 percent disabling.  These issues have not 
been developed for appeal, and are not before the Board at 
this time.

The veteran's claim for an increased evaluation for his 
service-connected residuals, fracture of left proximal 
tibia/fibula with total knee replacement (TKR) is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Further, a disability of the musculoskeletal system that 
becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. § 4.40, and higher diagnostic code 
ratings may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's service medical records show that in April 
1944, the veteran was struck by a cable which had come loose 
while lifting a buoy aboard his ship.  He was thrown to the 
deck and then into the water.  X-rays revealed a fracture of 
the left tibia and fibula in the upper third, as well as a 
fracture of the right tibia and fibula at the junction of the 
lower and middle third.  He underwent a sliding bone graft, 
and his legs were casted.  He remained under treatment until 
he was discharged due to his injuries in April 1945.

In an April 1945 rating decision, the RO granted service 
connection for fracture of the left tibia and fibula, upper 
third, healed, with some internal rotation of left foot 
(history of bone graft), moderate limp, and assigned the 
disability a 10 percent evaluation.  He was also granted 
service connection for residuals of his right leg fractures 
at that time.  In June 1975, the RO increased the evaluation 
for his left leg disability to 20 percent, effective August 
1974. 

Subsequent to a left total knee arthroplasty in April 1994, a 
September 1994 rating decision granted a 100 percent 
evaluation for the veteran's left leg disability pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5055-5262, effective from 
April 1994 to July 1995, after which a 30 percent evaluation 
was assigned.

In April 1994, the veteran applied for an increased rating 
for his left leg disability.  In a rating decision dated in 
July 1995, the RO continued the 30 percent evaluation for the 
left leg disability.  The veteran appealed that decision. 

The most recent evidence for consideration in assessing the 
severity of the veteran's left knee disability includes VA 
examination reports dated in June 1995, October 1996 and 
November 1997.

The VA examination report dated in June 1995 shows that the 
veteran complained of left knee pain on the lateral side.  
The veteran had been given a brace and also used a cane, and 
was reported to walk well with these.  On examination, the 
veteran was noted to have quadriceps atrophy, specifically, 
his left leg was one-half inch less in circumference than the 
right, measured seven inches from the median tibial tubercle.  
There was crepitus on passive flexion and extension of the 
left knee.  There was minor swelling.  There was no 
anteroposterior or lateral instability.  Flexion was to 85 
degrees.  The diagnosis noted status post total knee 
replacement on the left with discomfort on the lateral side 
on weightbearing or twisting of the knee, with slight 
effusion, quadriceps atrophy and limited flexion. 

The October 1996 VA examination report shows that the veteran 
had complaints of bilateral knee pain, particularly when 
getting out of his pickup truck or when rising from a low 
chair.  He stated that he used Darvon for pain.  On 
examination, he was noted to walk with a cane and a left knee 
brace, with a moderate stride.  The veteran could not walk on 
his toes and heels.  A deep knee bend was done by holding 
each side, to 60 degrees, but was unsteady.  There was mild 
atrophy of the left leg.  Ligaments were intact, and there 
was no crepitus, tenderness or effusion.  The left leg had 
flexion to 90 degrees, with tremor.  The left leg at the 
tibia and fibula was apparently one inch longer than the 
right.  There were no false movements of the tibia or fibula, 
and no bone angulation.  The diagnoses noted a fractured left 
tibia/fibula (1944) with residual left leg lengthening, and 
total knee replacement, left, with decreased range of motion.

The November 1997 VA examination report shows that the 
veteran had complaints of left knee pain, particularly after 
sitting.  He further stated that he had to hold on when 
descending stairs, and that he had fallen twice in the last 
year.  On examination, atrophy was noted in the distal 
quadriceps, bilaterally, with apparently relatively greater 
atrophy on the left.  The left leg was two centimeters (cm.) 
longer than the right, and the left knee was one cm. less in 
circumference than the right.  The left thigh was two cm. 
less in diameter than the right, measured four inches above 
the superior aspect.  There was no swelling.  There was a 
slight valgus of the total knee replacement of, at most, four 
degrees.  Mild medial and lateral instability of the leg were 
noted, but no laxity.  The left knee had flexion to 98 
degrees.  Strength of the left leg was "at best" 4/5, 
versus 5/5 on the right.  The veteran was noted to use a cane 
and a left knee brace.  The examiner noted that the veteran's 
left knee TKR was not slipping, and that the veteran's 
primary problem was his mild medial and lateral instability 
which caused weakening of the knee.  

At a hearing held in April 1996, the veteran testified that 
he always used a cane and wore a left knee brace, that his 
left leg is longer than his right, and that his left leg is 
not in alignment.  He stated that he has daily left leg pain, 
and trouble exiting his car and rising from chairs.  

The veteran's service-connected residuals, fracture of left 
proximal tibia/fibula with TKR is currently evaluated as 30 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Under Diagnostic Code 5055, a prosthetic replacement 
of the knee joint will be assigned a 100 percent rating for 
one year following implantation of the prosthesis.  A 
prosthetic replacement of the knee joint, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity will be assigned a 60 percent rating.  
A prosthetic replacement of the knee joint, with intermediate 
degrees of residual weakness, pain or limitation of motion 
will be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  A minimum rating of 30 percent will be assigned for a 
prosthetic replacement of the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055. 

In this case, a 60 percent rating is warranted under DC 5055. 
On recent VA examination, there were leg length lengthening, 
slight valgus, muscle atrophy and weakness, limitation of 
motion, mild medial and lateral instability, and complaints 
of pain; the veteran wears a left knee brace, uses a cane, 
and takes medication for symptomatic relief. Based on the 
foregoing, the Board finds that there is adequate objective 
evidence of left knee pathology to warrant a finding that the 
veteran has "severe painful motion or weakness" as required 
for a 60 percent rating. The benefit of the doubt is resolved 
in the veteran's favor. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5055. In making this 
determination, the Board acknowledged its duty to consider 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 where functional 
loss is alleged due to pain on motion.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1996).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran is retired and receives 
Social Security disability benefits. He has other significant 
medical conditions, however, adversely affecting his 
employability other than the disability now in question, 
which is appropriately evaluated under Diagnostic Code 5055. 
Based on this information, the Board finds that the RO did 
not err in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

An evaluation of 60 percent is granted for the veteran's 
service-connected residuals, fracture of left proximal 
tibia/fibula with total knee replacement, subject to 
provisions governing the payment of monetary benefits.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

